Case 1:18-cr-20682-CMA Document 44 Entered on FLSD Docket 10/09/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-20682-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  MATTHIAS KRULL,

        Defendant.
  _______________________________/

                                              ORDER

         THIS CAUSE came before the Court on Defendant’s Agreed Motion to Continue

  Sentencing and for Additional Time to Respond to P.S.I. [ECF No. 42]. A draft Presentence

  Investigation Report [ECF No. 39] was prepared and made available to the parties on September

  25, 2018. In the Motion, the parties indicate they need 120 days in order to gather information

  and documentation for sentencing (see Mot. 1), yet they do not explain what they are attempting

  to gather. Certainly U.S. Probation does not appear to have been impeded in its ability to prepare

  the Report and calculate Defendant’s advisory guidelines range. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is DENIED.                       If the parties need

  additional time to come to an agreement regarding a restitution figure, a restitution hearing may

  be scheduled at a later date. Furthermore, if the parties’ request for more time is prompted by

  any cooperation Defendant is providing, cooperation is not a basis to postpone sentencing.

  Defendant may be granted an extended surrender date if the Government so moves for

  cooperation purposes.    The parties have until October 24, 2018 to file objections to the

  Presentence Investigation Report.
Case 1:18-cr-20682-CMA Document 44 Entered on FLSD Docket 10/09/2018 Page 2 of 2
                                                  CASE NO. 18-20682-CR-ALTONAGA


        DONE AND ORDERED in Miami, Florida, this 9th day of October, 2018.



                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
